STEPHEN L. BRISCHETTO, WSBA #32472
slb@brischettolaw.com
Law Office of Stephen L. Brischetto
621 SW Morrison St Ste 1025
Portland OR 97205
Telephone: 503 223-5814




Of Attorneys for Plaintiff


                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF WASHINGTON



MICHELE FOX,
                                                                CASE NO. 3:21-CV-05037
                               Plaintiff,

                       v.
                                                           COMPLAINT
MICHAEL FORT, in his individual and
representative capacity; and CITY OF
BATTLEGROUND, a municipal corporation,

                               Defendants.                 Jury Trial Demand




                                I. JURISDICTION AND VENUE
       1.      This is an action for damages under 42 U.S.C. § 1983 and Title VII of the Civil
Rights Act of 1964. This court has jurisdiction over Plaintiff’s federal claims under 28 U.S.C. §
1331, 28 USC § 1343(3) and (4) and 42 USC § 2000e-5(f)(3).
       2.      This court has supplemental jurisdiction of Plaintiff’s state law claims under 28
USC § 1367. Both federal and state law claims alleged herein arose from a common nucleus of
operative facts, and the state claims are so related to the federal claims that they form part of the
same case or controversy such that the actions would ordinarily be expected to be tried in one



Page 1 –COMPLAINT                                          LAW OFFICE OF STEPHEN L. BRISCHETTO
                                                                  621 SW Morrison St, Suite 1025
                                                                    Portland, Oregon 97205
                                                                   Telephone: (503) 223-5814
judicial proceeding.
       3.       Venue is proper in this district pursuant to 28 U.S.C. § 1391, in that the claims
and events giving rise to this action alleged herein occurred in Battleground, Washington in the
County of Clark.
                                           II. PARTIES
       4.       Plaintiff, Officer Michele Fox, is a citizen of the United States and a female
resident of the State of Washington. Officer Fox is a police officer for Defendant City of
Battleground.
       5.       Defendant City of Battleground is a duly organized public corporation that
operates the Battleground Police Department in Battleground, Washington. Defendant City of
Battleground is a “person” for purposes of 42 U.S.C. § 1983 and is Plaintiff’s employer for
purposes of 42 USC § 2000e, RCW 49.60.178(2)-(3) and RCW 49.60-040(11).

       6.       From on or about March 2018 through February 13, 2020, Michael Fort was the
Lieutenant of the Battleground Police Department. During some or all of that time, he had roles
as the Acting Chief of Police for the department including the ability to make or influence
Sergeant promotional decisions. From February 14, 2020 to present, Defendant Fort was and is
the sworn Chief of Police of the Battleground Police Department. Defendant Fort is named in
his individual capacity for purposes of Plaintiff’s claims for damages and representative capacity
for her claims for injunctive relief, and is a “person” for purposes of 42 U.S.C. § 1983.

                                III. FACTUAL ALLEGATIONS
       7.       Plaintiff has been employed as a police officer for the City of Battleground from
on or about October 2008 through the present.
       8.       Defendant City of Battleground has promulgated civil services rules that govern
promotion within the Battleground Police Department including promotion to supervisory
positions such as the position of Sergeant. These rules are implemented by the Battleground
Civil Service Commission as required by RCW 41.12.030-040. These rules require the
Commission to hold competitive tests for police officer promotions and to certify those test


Page 2 –COMPLAINT                                         LAW OFFICE OF STEPHEN L. BRISCHETTO
                                                                 621 SW Morrison St, Suite 1025
                                                                   Portland, Oregon 97205
                                                                  Telephone: (503) 223-5814
results as provided by law when there is a vacant position to be filled. The purpose for the tests is
to determine the relative qualifications of police officers who seek employment in any class or
position. Further, as per RCW 41.12.040, when a vacant position is to be filled, the Commission
must certify to the appointing authority, on written request, the name of the person highest on the
eligible list for the position.
         9.     On or about November 2017, Plaintiff learned that a male officer had stated that
he was not going to bid on a shift because working the shift would require him to work with
female officers. Plaintiff found this statements and conduct sexist and discriminatory and
confronted the officer to oppose his discriminatory statements and conduct. The officer’s
feelings were hurt by his interaction with Plaintiff and the officer complained about Plaintiff
opposing his discriminatory and sexist statements up the chain of command.
         10.    In response to the concerns raised by the officer in Paragraph 9, above, on or

about December 2017, Defendant City of Battleground’s Lieutenant Butler provided Plaintiff
with a copy of the department’s discrimination or harassment policy and asked her to read it in
his presence. Lieutenant Butler informed Plaintiff that she could be subject to an internal affairs
investigation or discipline for her statements to the male officer concerning his sexist,
discriminatory comments. Lt. Butler’s statements and actions were designed to deter Plaintiff
from opposing sexist, discriminatory comments in the workplace.
         11.    In early 2018, Plaintiff took the civil service test for promotion to Sergeant and

was ranked number one on the eligibility list. The eligibility list was scheduled to expire in 18
months, on or about December 5, 2019.
         12.    At all material times, the practice of Defendant City of Battleground was to
promote from the top of the civil service eligibility list. Indeed, up until 2018 when Plaintiff was
the top ranked person on the eligibility list, and for the entirety of Chief Richardson’s tenure, the
police department had promoted the person to Sergeant who was at the top of the civil service
test list.




Page 3 –COMPLAINT                                         LAW OFFICE OF STEPHEN L. BRISCHETTO
                                                                 621 SW Morrison St, Suite 1025
                                                                   Portland, Oregon 97205
                                                                  Telephone: (503) 223-5814
       13.     The only time, prior to Plaintiff being passed up for promotion, where the highest
ranked person was not promoted to Sergeant was in 2005, well before Chief Richardson or
Defendant Fort’s tenure with the City of Battleground. There, the decision was made to pass up
an employee, Monty Elford, from promotion who had previously engaged in litigation against
the Department and accused the Department of unlawful practices.
       14.     At all material times, Defendant Fort or Chief Richardson were decisionmakers
for all Sergeant promotional decisions.
       15.     On or about July 16, 2018, a Sergeant position came open. Plaintiff was on top of
the civil service eligibility list and the only woman on the list at the time. Instead of promoting
Plaintiff, Defendants deviated from their own standard promotional practices and promoted a
male, Josh Runnels, to Sergeant. Runnels was ranked lower than Plaintiff on the list and was
less qualified for the promotion.

       16.     After the decision to promote Officer Runnels over Plaintiff in July 2018 was
announced, Plaintiff spoke with Defendant Fort to inquire as to why she was passed over for
promotion. Defendant Fort told her there were no issues with her performance and that she had
excellent relationships within the Department. Referring to the facts set forth in paragraphs 9-10
where Plaintiff opposed discriminatory and sexist conduct, Defendant Fort told her there was,
however, an issue with a co-worker that caused him to decide to pass her over for promotion.
       17.     Plaintiff asked Defendant Fort if there were any weaknesses she should work on

to improve, and he did not provide any.
       18.     On September or October 2019, Defendants told Plaintiff and others on the list
that instead of letting the Sergeant list expire on December 5, 2019 and re-testing they would be
extending the time period in which the list was valid. At this time, it was anticipated that there
would likely be at least two Sergeant openings in the coming months.
       19.     On or about October 2019, Defendants held Sergeant training. The training was
open to all male officers on the Sergeant promotion list and all male officers on the Sergeant
promotion list attended the training. Plaintiff, however, was excluded from the 2019 training.


Page 4 –COMPLAINT                                          LAW OFFICE OF STEPHEN L. BRISCHETTO
                                                                  621 SW Morrison St, Suite 1025
                                                                    Portland, Oregon 97205
                                                                   Telephone: (503) 223-5814
Defendants even went out of their way to ensure male officers on the promotion list received the
training by switching Plaintiff’s schedule from a day shift to a swing shift to allow an Officer
who was fourth on the civil service eligibility list to attend the training. Plaintiff was not
informed of the training even though she was on top of the Sergeant promotion list. Plaintiff did
not even know the training had been offered until after it occurred.
       20.     Soon after the training, on or about November 18, 2019, a Sergeant position came
open. Plaintiff was the top of the civil service list and the only woman on the list. Instead of
promoting Plaintiff, Defendant promoted a male, Rick Kelly, to Sergeant. Kelly was ranked
lower than Plaintiff on the list and less qualified for promotion.
       21.     On or about November 2019, Sergeant Tim Wilson informed Defendant Fort of
his intent to retire in the coming weeks and months, resulting in another Sergeant opening.
       22.     On December 4, 2019, Plaintiff provided a notice of tort claim to the City of

Battleground that expressed her intent to file a sex discrimination claim against the City and
again constituted opposition to sex discrimination.
       23.     On or about December 5, 2019, the date the list was set to expire, Defendant Fort
informed Plaintiff that he had changed his mind about extending the Sergeant eligibility list and
that he was going to let the list expire, effective December 5, even though Defendants knew there
would be another Sergeant opening due in the coming weeks. Defendants let the list expire to
avoid promoting Plaintiff to Sergeant upon Sergeant Wilson’s retirement.

       24.     After Defendant Fort caused the promotion list to expire, Defendant Fort took
steps to affirmatively recruit male officers—including officers who were not previously
interested in the position—to take the new Sergeant test to fill the vacancy left by Wilson’s
retirement and to help ensure that he could promote someone other than Plaintiff to Sergeant. He
did not take any steps to encourage Plaintiff to take the take. Plaintiff knew of Fort’s efforts to
recruit male officers, including officers not previously interested in the position, to take the
Sergeant’s test. Because, at this point, it was clear to Plaintiff that Defendant Fort had no intent
of ever promoting her to Sergeant and future promotional efforts would be futile, Plaintiff did not


Page 5 –COMPLAINT                                          LAW OFFICE OF STEPHEN L. BRISCHETTO
                                                                  621 SW Morrison St, Suite 1025
                                                                    Portland, Oregon 97205
                                                                   Telephone: (503) 223-5814
re-test to be on the eligibility list in 2020. In early 2020, Defendants promoted one of the male
officers recruited by Defendant Fort to Sergeant. The Sergeant promoted was ranked at the top
of the new eligibility list.
        25.     Defendants’ actions were intentional or in deliberate disregard of Plaintiff’s
Fourteenth Amendment rights, were under color of state law and deprived Plaintiff of her
Constitutional, federal and state law rights to be free from sex discrimination, harassment and
retaliation.
        26.     As a direct and proximate result of Defendants’ violations of the United States
Constitution and state and federal laws, Plaintiff has suffered lost wages, benefits and
employment opportunities, increased tax liability, pre-judgment interest on said losses, emotional
distress, mental anguish, injury to her personal and professional reputation, loss of self-esteem
and dignity. Plaintiff is entitled to actual damages, including economic and non-economic

damages, in an amount to be proved at trial.
        27.     Plaintiff is entitled to reasonable attorney fees and costs, pursuant to 42 U.S.C. §
1988 and RCW 49.60.030(2).
        28.     Defendants' conduct was carried out with wanton or reckless disregard for
Plaintiff’s civil rights. Punitive damages should be assessed against Defendant Fort to deter him
from such conduct in the future.
        29.     Plaintiff has filed claims with the EEOC relating to the same acts alleged above

and has filed this amended Complaint within 90 days of receiving a Right to Sue Letter from
EEOC. Plaintiff exhausted her administrative remedies for her claims under Title VII.
        ///
        ///
        ///
        ///
        ///
        ///


Page 6 –COMPLAINT                                          LAW OFFICE OF STEPHEN L. BRISCHETTO
                                                                  621 SW Morrison St, Suite 1025
                                                                    Portland, Oregon 97205
                                                                   Telephone: (503) 223-5814
                                      FIRST CLAIM FOR RELIEF
                                   (42 U.S.C. § 1983: Equal Protection)
                                         (Against all Defendants)

        30.     Plaintiff realleges paragraphs 1 through 29 as though fully set forth herein.
        31.     Defendant Fort deprived Plaintiff of her Fourteenth Amendment right to be free of
sex discrimination by depriving Plaintiff of promotions in 2018, 2019, and 2020; by causing the
eligibility list to expire on December 5, 2019; by deterring Plaintiff from taking the Sergeant test
in 2020 depriving her of future promotions; and by depriving of Sergeant training opportunities.
These actions were taken because of Plaintiff’s sex and because she opposed sex discrimination.
Had Plaintiff not been a woman or had she not opposed sex discrimination, she would not have
been discriminated and retaliated against in this manner.
        32.     Defendant City of Battleground is liable for the deprivation of Plaintiff’s
Fourteenth Amendment rights because the deprivation of Plaintiff’s Fourteenth Amendment
rights was pursuant to a City of Battleground custom, policy or practice of sex discrimination
against women, retaliation against women who oppose sex discrimination and retaliation against
those who state an intent to initiate litigation against the department or do initiate litigation
against the department.

        33.     At all material times, Defendant Fort and Chief Richardson had final policy
making authority for the Battleground police department and engaged in the acts alleged herein
while acting as a final policymaker for City of Battleground. Thus, the Defendant City of
Battleground is liable for the deprivation of Plaintiff’s Fourteenth Amendment Rights because
the unlawful decisions were made or approved by persons in policymaking positions for
Defendant City of Battleground.
        34.     Defendant City of Battleground is liable for the deprivation of Plaintiff’s
Fourteenth Amendment rights because persons in policy-making positions ratified the unlawful
conduct alleged herein knowing the basis of the unlawful conduct.




Page 7 –COMPLAINT                                           LAW OFFICE OF STEPHEN L. BRISCHETTO
                                                                   621 SW Morrison St, Suite 1025
                                                                     Portland, Oregon 97205
                                                                    Telephone: (503) 223-5814
                                  SECOND CLAIM FOR RELIEF
                                (RCW 49.60.180 – Sex Discrimination)
                               (Against Defendant City of Battleground)

       35.     Plaintiff realleges paragraph 1 through 29 as though fully set forth herein.
       36.     Defendant discriminated against Plaintiff because of her sex by depriving Plaintiff
of promotions in 2018, 2019, and 2020; by causing the eligibility list to expire on December 5,
2019; by deterring Plaintiff from taking the Sergeant test in 2020 depriving her of future
promotions; and by depriving of Sergeant training opportunities. These actions were taken
because of Plaintiff’s sex.
                                    THIRD CLAIM FOR RELIEF
                              (42 USC § 2000e-2(a) – Sex Discrimination)
                               (Against Defendant City of Battleground)

       37.     Plaintiff realleges paragraph 1 through 29 as though fully set forth herein.
       38.     Defendant discriminated against Plaintiff because of her sex by depriving Plaintiff
of promotions in 2018, 2019, and 2020; by causing the eligibility list to expire on December 5,
2019; by deterring Plaintiff from taking the Sergeant test in 2020 depriving her of future
promotions; and by depriving of Sergeant training opportunities. These actions were taken
because of Plaintiff’s sex.
                                  FOURTH CLAIM FOR RELIEF
                                    (RCW 49.60.210 – Retaliation)
                               (Against Defendant City of Battleground)

       39.     Plaintiff realleges paragraph 1 through 29 as though fully set forth herein.
       40.     Defendant retaliated against Plaintiff for opposing sex discrimination, a practice
forbidden under RCW 49.60.180, by depriving Plaintiff of promotions in 2018, 2019, and 2020;
by causing the eligibility list to expire on December 5, 2019; by deterring Plaintiff from taking
the Sergeant test in 2020 depriving her of future promotions; by depriving of Sergeant training
opportunities; and by inferring that Plaintiff would be subjected to IA investigations or discipline
for opposing sex discrimination in the workplace in 2017.


Page 8 –COMPLAINT                                         LAW OFFICE OF STEPHEN L. BRISCHETTO
                                                                 621 SW Morrison St, Suite 1025
                                                                   Portland, Oregon 97205
                                                                  Telephone: (503) 223-5814
                                      FIFTH CLAIM FOR RELIEF
                                    (42 USC § 2000e-3(a) – Retaliation)
                                 (Against Defendant City of Battleground)

       41.       Plaintiff realleges paragraph 1 through 29 as though fully set forth herein.
       42.       Defendant retaliated against Plaintiff for opposing sex discrimination, a practice
forbidden under Title VII of the Civil Rights Act of 1964 by depriving Plaintiff of promotions in
2018, 2019, and 2020; by causing the eligibility list to expire on December 5, 2019; by deterring
Plaintiff from taking the Sergeant test in 2020 depriving her of future promotions; by depriving
of Sergeant training opportunities; and by inferring that Plaintiff would be subjected to IA
investigations or discipline for opposing sex discrimination in the workplace in 2017.


       WHEREFORE, Plaintiff requests a trial by jury and entry of judgment in favor of

Plaintiff and against all Defendants for the following relief:

       1.        On all Plaintiff’s Claims for relief, an award of economic damages including lost

wages, lost fringe benefits, increased tax liability and pre-judgment interest in an amount to be

determined at trial;

       2.        On all Plaintiff’s Claims for relief, an award of damages for mental and

emotional distress, damage to reputation, and other compensatory damages in an amount to be

determined at trial;

       3.        On all Plaintiff’s Claims for relief, injunctive relief requiring Defendant City of

Battleground to place Plaintiff in the same position that she would have been with regard to

seniority, compensation, benefits, probationary status and other rights but for Defendants

discriminatory and retaliatory actions and omissions;

       4.        On all Plaintiff’s Claims for relief, an award of attorney fees, costs and

disbursements;


Page 9 –COMPLAINT                                           LAW OFFICE OF STEPHEN L. BRISCHETTO
                                                                   621 SW Morrison St, Suite 1025
                                                                     Portland, Oregon 97205
                                                                    Telephone: (503) 223-5814
       5.       On all Plaintiff’s Claims for relief against the individual Defendant, punitive

damages in an amount to be proved at trial;

       6.      On all Plaintiff’s Claims for relief, a Declaration that all Defendants violated

Plaintiff’s constitutional rights to equal protection and state rights to be free from sex

discrimination and retaliation

       7.      Such further or alternative relief in favor of Plaintiff as the Court deems

appropriate.

       DATED this 13th day of January, 2021.

                                                    By      /s Stephen L. Brischetto

                                                         STEPHEN L. BRISCHETTO
                                                         WSBA No. #32472
                                                         (503) 223-5814

                                                         Of Attorneys for Plaintiff



               Plaintiff demands a trial by jury.

                                                    By    /s Stephen L. Brischetto
                                                    STEPHEN L. BRISCHETTO
                                                       WSBA No. #32472
                                                       (503) 223-5814




Page 10 –COMPLAINT                                           LAW OFFICE OF STEPHEN L. BRISCHETTO
                                                                    621 SW Morrison St, Suite 1025
                                                                      Portland, Oregon 97205
                                                                     Telephone: (503) 223-5814
